Hawkins, Justice.
The pleadings, evidence, judgment, and assignments of error in this case being similar to those in Copeland v. Leathers, 206 Ga. 280 (56 S. E. 2d, 530), the decision of this court in that case is controlling here, and the request to review and overrule that decision is denied. The judgment of the trial court is, therefore, affirmed, with direction that it be modified so as to eliminate the restraint as to the sale by the defendant of the property involved.

Judgment affirmed with direction.


All the Justices concur, except Duck-worth, C. J., and Head, J., who dissent.